Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The US Patent reference #1 is pertinent to (or related to) display colors according to illumination and observation feature(s) in claim(s) 1-12 as discussed in at least col. 1 lines 56-65.

Response to Arguments
In view of the applicant’s remarks on page 9 and the amendment to Figure 1, the objection to the drawings is withdrawn.
In view of the amendment to claims 2 and 4-9, the 35 USC 112(f) interpretation is withdrawn.
In view of the amendment to claims 1 and 15 and in view of associated remarks, the 35 USC 112(b) rejection is withdrawn.
Applicant's arguments regarding the 35 USC 101 rejection of claims 14 and 15 have been fully considered but they are not persuasive. The applicant refers to the computer program in a generic manner [see specification page 5 lines 1-8] and claims 14 and 15 as originally filed.  At most, the only potential media is mentioned as recording support.” Given the broadest reasonable interpretation and lacking any further distinguishing features, this “recording support” could encompass signals per se, which the USPTO must reject under 35 USC § 101 as covering both non-statutory subject matter and statutory subject matter.  The disclosure is silent as to any embodiment for the claimed program that is “non-transitory.”  Therefore, the 35 USC 101 rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  Claims 14 and 15 recite a computer-readable recording support, but neither the claim nor the disclosure disclose the recording support to be statutory embodiments. Such recitation could be reasonably understood to include computer readable recording support that cover signals per se, which the USPTO must reject under 35 USC § 101 as covering both non-statutory subject matter and statutory subject matter.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “non-transitory” as presented in claims 14 and 15.

Allowable Subject Matter
Independent claim 1 and dependent claims 2-12 are allowed.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches: “... establishing combinations of groups of color sets having at least one color set in common across a number of the plurality of different illumination and observation modes; selecting a combination of a group of color sets based on the number of desired illumination and observation modes and a number of colors per color image; and determining the color images to multiplex by means of the combination of the group of color sets selected.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pjanic et al., US Patent 9876931, discloses generating pairs of corresponding colors that change their appearance depending on the illumination and observation angle and where color variations are constrained in a plurality of sub-gamuts.
Decoux et al., EP 2588992, discloses a method for measuring optical properties of an optically variable marking that has been applied to an object by illuminating the optically variable marking so as to form a first light reflected by the marking at a first view angle and a second light reflected by the marking at a second view angle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672